JudicialLinks | eFiling | Help | ContactUs | Print

 

 

 

Search for Cases by: Select Search Method... v

GrantedPublicAccess Logoff RDYOUNGER65S

 

 

2122-CC00122 - MEGHAN HODGE V MEREDITH CORPORATION OF IOWA ET

 

 

AL (E-CASE)

 

 

i fa arties & Y Docket { Charges, Judgments Service | Filings Scheduled Civil Gamnishments/
ry ates ws | Entries & Sentences Information| Que Hearings & Trials | Judgments Execution

 

 

 

Sort Date Entries: © Display Options:
Glick here to eFile on Case Descending ‘AllEntries v |
Click here to Respond to Selected Documents :
Ascending

02/08/2021 () Notice of Service

02/01/2021

01/19/2021

01/15/2021

O

O

O

O

Summons to Scott Deiner Returned Executed.
Filed By: JILL A SILVERSTEIN

Notice of Service

Summons to Meredith Corp Returned Executed.
Filed By: JILL A SILVERSTEIN

Summons Personally Served

Document ID - 21-SMCC-518; Served To - DIENER, SCOTT; Server - ; Served Date - 05-FEB-21;
Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served
Corporation Served

Document ID - 21-SMCC-517; Served To - MEREDITH CORPORATION OF IOWA; Server - ; Served
Date - 01-FEB-21; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description
- Served

Jury Trial Scheduled
Scheduled For: 07/06/2021; 9:00 AM; MICHAEL FRANCIS STELZER; City of St. Louis

Summons Issued-Circuit
Document ID: 21-SMCC-518, for DIENER, SCOTT.

Summons Issued-Circuit
Document ID: 21-SMCC-517, for MEREDITH CORPORATION OF IOWA.

Request Filed

Request for Appointment of Process Server.
Filed By: JILL A SILVERSTEIN
On Behalf Of: MEGHAN HODGE

Filing Info Sheet eFiling
Filed By: JILL A SILVERSTEIN

Note to Clerk eFiling
Filed By: JILL A SILVERSTEIN

Pet Filed in Circuit Ct

Petition for Damages; Exhibit 1; Exhibit 2. EXHIBIT
Filed By: JILL A SILVERSTEIN A
On Behalf Of: MEGHAN HODGE

Judge Assigned
Case: 4:21-cv-00261-HEA Doc. #: 1-1 Filed: 03/02/21 Page: 2 of 23 PagelD #: 13

 

Case.net Version 5.14.12 Return to Top of Page Released 11/10/2020
Case: 4:21-cv-00261-HEA Doc. #: 1-1 Filed: 03/02/21 Page: 3 of 23 PagelD #: 14

IN THE CIRCUIT COURT FOR ST. LOUIS CITY
STATE OF MISSOURI

Meghan Hodge,
Plaintiff,
Vv.

Meredith Corporation of Iowa,
doing business as KMOV

Serve:

The Corporation Company

120 S. Central Ave.

St. Louis, MO 63105,

and

Scott Diener

Serve:

KMOV-TV

One S. Memorial Drive
St. Louis, MO 63102

Defendants.

Nee Ne ee ee ee ee ee ee ee ee ee ee ee? ee” ee ee ee ee” ee ee ee

Petition for Damages

Cause No.

2122-CC00122

1. Plaintiff Meghan Hodge, also known as Meghan Danahey ("Hodge"), brings this action for

discrimination and retaliation under the Missouri Human Rights Act, §213.010 et seq.

(2000).

The Parties

2. Hodge was employed by KMOV as a meteorologist from April 2014 to September 17, 2020.

3. Defendant Meredith Corporation of Iowa, doing business as KMOV, is an “employer” under

the Missouri Human Rights Act, §213.010(7) R.S.Mo. because KMOV is an organization

a

» SNOT TS JO AUD - pony Aypeoruonoe)

~
Oe

Lon ‘Gp Arenuer

Wd Ce-20 -
10.

11.

12.

13.

14.

employing six or more employees doing business at One Memorial Drive, St. Louis City,
Missouri and at kmov.com.
KMOV is also known as KMOV4 and KMOV-TV.
Defendant Meredith Corporation is a “person” under the Missouri Human Rights Act,
§213.010(7) R.S.Mo. because Meredith is a corporation.
Scott Diener was the News Director for KMOV at all times described below. Diener acted in
the interest of and as agent of KMOV.
Diener is a citizen of the state of Missouri.

Common Allegations
Hodge is female.
Hodge was born in 1974.
KMOV hired Hodge into the No. 2 meteorologist position in April 2014; her broadcast times
were Monday through Friday at noon and 5:00p.m.
Throughout Hodge’s employment with KMOV, Steve Templeton, held the No. 1
meteorologist position; his broadcast times were Monday through Friday at 6:00p.m. and
10:00p.m.
Templeton is male.
In February 2018, Diener planned to remove Hodge from her assignment as the No. 2
meteorologist position and reassign those broadcast timeslots to Templeton and Kent
Ehrhardt.
Ehrhardt is male.

Hodge reports discrimination to SAG-AFTRA; Diener threatens Hodge

We €€°20 ~ LZ0e ‘Gp Arenure - sino] jg jo Ali - payly Ayjeaiuoyjoals
15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

Diener’s proposed reassignment would have diminished the roles of the female
meteorologists while expanding the roles and on-air time of the male meteorologists.
Hodge complained to her SAG-AFTRA union representative that Diener planned to demote
Hodge because of her gender and because of her age.
Within days of her complaint, SAG-AFTRA conducted a meeting with KMOV, Diener,
Hodge, and the KMOV weather team to address the discrimination reported by Hodge.
After Hodge made the complaint to the union, Diener did not implement his planned
reassignments.
Diener then threatened to remove Hodge from the No. 2 on-air assignments and give her the
fewer weekend assignments when her contract came up for renewal in 2020.

Diener creates hostile work environment for Hodge, but KMOV does nothing
After Hodge complained about Diener, Diener repeatedly interrupted or distracted Hodge
during her live broadcasts throughout 2018 and 2019.
In late 2018, Diener created unwritten severe weather broadcast policies that excluded Hodge
from participating in the broadcast of major weather events.
Beginning in late 2018 and throughout 2019, Hodge reported Diener’s conduct to KMOV’s
human resource representative and the SAF-AFTRA union representative, including that
Diener was creating a hostile work environment for Hodge.
KMOYV failed to take any action in in response to Hodge’s complaints.
In January 2020 Diener demoted Hodge by changing her schedule from 10 weekday
broadcasts as the No. 2 meteorologist to 4 weekend broadcasts. These weekend broadcasts

were considered the least important at KMOV.

}~ payi4g Apenuooayy

ord

FOe ‘G). Agenuer - sinoy 1s Je Aye

Wel COCO - b
25,

26.

27,

28.

29,

30.

31.

32.

33.

34,

Also, in January 2020 Diener assigned Hodge to perform weather and general reporting
duties outside the station on 3 of her 5 working days at KMOV.
Diener assigned Hodge to these general reporting duties even though he knew that Hodge did
not have education or experience in general news journalism or reporting.
Hodge had education and experience as a meteorologist broadcasting and reporting on
weather events and related sciences, the position into which KMOV hired Hodge.

Hodge again seeks help from SAG-AFTRA, KMOV retaliation escalates
Hodge reported to SAG-AFTRA that KMOV demoted Hodge because of gender, age, and
previous complaints about discrimination.
On January 23, 2020 SAG-AFTRA filed a grievance on behalf of Hodge against KMOV and
Meredith Corporation for discrimination.
Diener and KMOV management received notice of Hodge’s grievance the next day.
The same day as Diener and KMOV received notice of Hodge’s discrimination grievance,
Diener removed Hodge from weather reporting duties and assigned Hodge to report on a bus
crash.
On April 28, 2020, the SAG-AFTRA notified Hodge that her grievance would be arbitrated
on December 3, 2020.
KMOV management and Diener received notice of Hodge’s arbitration the same day.
Two days later, on April 30, 2020 Diener assigned Hodge to general news reporting duties
one day per week and restricted her from reporting on the weather as part of her permanent

assignment.

| AyeouoNnoer

Wed 6°20 ~ LZoe ‘Gp Auenuer - smo 1g jo Aug - pall
35.

36.

37.

38.

39,

40.

41.

42.

43.

On May 4, 2020 KMOV furloughed all news staff in the form of workday reduction, reducing
the workweek from five days to four days per week.
Diener directed Hodge to continue with general news reporting duties exclusively for one day
of each four-day work week, further reducing the number of days Hodge could work as a
meteorologist from 4 days per week to 3 days per week.

Diener intensifies his hostile conduct toward Hodge
On the first day of the furlough period, there was a severe weather event that typically
required all meteorologists for support and broadcast. Diener, however, directed Hodge to
report on a private high school’s “senior skip day” rather than participate in covering the
severe weather event.
Even though KMOV's weather department was understaffed during the furlough period,
Diener did not reassign Hodge to her full-time meteorological duties and broadcasts.
Hodge was the only full-time meteorologist assigned to a general news reporting shift.
Hodge was the only meteorologist who continued to complain about sex and age
discrimination and pursue those complaints through arbitration.
Of the 41 meteorologists in the nine Meredith stations in the top 50 U.S. television markets
Hodge was the only Certified Broadcast Meteorologist who defendant assigned to general
reporting duties.
On June 22, 2020, Hodge filed a charge of discrimination with the Equal Employment
Opportunity Commission and Missouri Commission on Human Rights based on sex, age, and
retaliation naming KMOV and Meredith as respondents.

On July 1, 2020, KMOV hired JD Sosnoff as its new general manager.

“)~ pat Ayeoniosoar

Nd S'20 - Lzoz “GL Atenuer ~ sino7 yg yo Ay
44, On August 4, 2020, Hodge emailed Sosnoff about her reports of discrimination and the

45.

46.

47.

48.

49.

50.

51.

52.

53.

54.

55.

hostile work environment created by Diener’s harassing and retaliatory conduct.
Sosnoff replied on August 6, stating he was aware of Hodge’s charge of discrimination and
her upcoming arbitration scheduled for December 2020.
Sosnoff failed to take any action to remedy the continued hostile work environment.
On September 5, 2020, KMOV lifted the furlough and Hodge returned to her 5-day work
week of weekend weather broadcasts and general reporting assignments.
KMOV did nothing in response to Hodge’s complaints about Diener and the hostile work
environment.

KMOV fires Hodge
On September 17, 2020, KMOV fired Hodge.
KMOV fired Hodge in retaliation for Hodge’s opposition to and complaints about sex and
age discrimination.
Diener and KMOV management created a hostile work environment for Hodge in retaliation
for Hodge’s opposition to and complaints about sex and age discrimination.
Hodge’s job performance was outstanding.
Hodge’s demotion dramatically reduced her earning capacity in meteorologist jobs she could
obtain after KMOV and Diener fired her.
Asa result of Diener’s actions Hodge suffered extreme emotional distress and physical harm.
On October 22, 2020 Hodge filed an Amended Charge of Discrimination with the EEOC and

MCRHR, a copy is attached as Exhibit 1.

~ pay Apeauojoa,s

Wel S820 - LEO “GL Amenuer - sino7 1S Jo ANG
56.

57.

58.

59.

60.

61.

On January 15, 2021 the MCHR issued a Notice of Right to Sue to Hodge, a copy is attached
as Exhibit 2.
Hodge filed her lawsuit against KMOV within 90 days of the right to sue letter.

COUNT I - Discrimination
Hodge incorporates paragraphs 1 through 57 as though fully set forth herein.
Meredith Corporation of Iowa, doing business as KMOV, violated the Missouri Human
Rights Act, R.S.Mo. §213.055 by discriminating against Hodge because of her age and gender.
Defendant’s actions were willful, wanton, and malicious.
As a direct and proximate result of defendant’s conduct, Hodge has been damaged in that she
has lost wages and other benefits of employment, suffered emotional distress, physical harm,
humiliation, embarrassment and loss of enjoyment of life.

WHEREFORE, Plaintiff Meghan Hodge prays for judgment in her favor against Defendant

Meredith Corporation of Iowa for compensatory and punitive damages in an amount that will fairly

and adequately compensate her, the exact amount to be proven at trial, but in excess of $25,000.00,

reasonable attorney fees and costs, and such other relief as this Court deems just and proper.

62.

63.

64.

COUNT II - Retaliation
Hodge incorporates paragraphs 1 through 57 as though fully set forth herein.
Meredith Corporation of Iowa, doing business as KMOV, violated the Missouri Human
Rights Act, R.S.Mo. §213.070 by retaliating against Hodge because of her complaints about
discrimination.

Defendant’s actions were willful, wanton, and malicious.

ae

oS

Ayeoruoana

of
3

iD > pel!

VIO A

uw

\Z ‘Go, AuBnuer - SINE TI

u

oe
ae

Wel EE-ZO > Lb
65. As a direct and proximate result of the conduct of defendant, Hodge has been damaged in
that she has lost wages and other benefits of employment, suffered emotional distress,
physical harm, humiliation, embarrassment, and loss of enjoyment of life.

WHEREFORE, Plaintiff Meghan Hodge prays for judgment in her favor against Defendant
Meredith Corporation of Iowa for compensatory and punitive damages in an amount that will fairly
and adequately compensate Plaintiff, the exact amount to be proven at trial, but for certain in excess
of $25,000.00, reasonable attorney fees and costs, and such other relief as this Court deems just
and proper.

Count III - Intentional Infliction of Emotional Distress

66. Hodge incorporates paragraphs 1 through 57 as though fully set forth herein.

67. Diener’s conduct toward Hodge was intentional or reckless.

68. Diener’s conduct toward Hodge was extreme and outrageous.

69. As a direct and proximate result of the conduct of Diener, Hodge has been damaged in that
she has suffered severe emotional distress, physical harm, and loss of enjoyment of life.

WHEREFORE, Plaintiff Meghan Hodge prays for judgment in her favor against Defendant
Scott Diener for compensatory and punitive damages in an amount that will fairly and adequately
compensate Plaintiff, the exact amount to be proven at trial, but for certain in excess of $25,000.00,
costs, and such other relief as this Court deems just and proper.

Respectfully submitted,
/s/ Jill A. Silverstein
Silverstein Wolf, LLC
Jill A. Silverstein #34433
js@silversteinwolf.com

530 Maryville Centre Dr., Ste 460
St. Louis, MO 63141

- Dail, APeoUO ayy

fo AND

o~
>

~ LZ0z ‘o. Aienuer - sino]

Wd Ef-Z0
Case: 4:21-cv-00261-HEA Doc. #: 1-1 Filed: 03/02/21 Page: 11 of 23 PagelD #: 22

Phone: (314) 744-4010
Facsimile: (314) 744-4026

Attorneys for Plaintiff

L202 OGL Agenuer ~ SENOS JO ATID ~ Det Ayestuogoere

id E20 -
’
i

2122-CC00122

 

 

 

 

AMENDED CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER
This form |s affected by the Privavy Act of 1974; Seu Privacy Act Statement before x FEPA E-06/20-52229
completing this farm. EEOC 28E-2020-00875C
MISSOURI COMMISION ON HUMAN RIGHTS and EEOC

 

wyT = L }uate or loool Agonoy, lfon
NAME(ndleate Mr, Ms, Mra) 2 #7"

 

 

HOME TELEPHONE (Mnalucle Area Code)

 

 

 

 

 

tabbies

 

Meghan Hodge get 9.9 2020 (314) 309-8138

STREET ADDRESS ‘ot CITY, STATE AND 23P CODE DATE OF BIRTH
1420 Mississippi Ave, 19 oan gn Ha RIN, Loule, MO 63104 03/04/1974
NAMED IS THE EMPLOYER, LABOR OR Ori N, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT

AGENCY WHO DISCRIMINATED AGAINST ME {lf More than one ist baiow.)

 

 

 

 

NAME NUMBER OF EMPLOYEES, MEMBERS TELEPHONE (tnafude Area Code}
Meredith Corp. and KMOV-TV 500+ (314) 621-4444
STREET ADDRESS GITY, STATE AND ZIP CODE COUNTY

One Memorial Drive St. Loufs, MO 63102 St, Louis City

 

 

CAUSE OF DISCRIMINATION BASED ON (Chook appropriate box(es}) DATE DISCRIMINATION TOOK PLAGE

| , EARLIEST (ADEMEPA) LATEST (ALL)
| race = [| coor SEX | reuaion [x ] ace Sept, 17, 2020

NATIONAL
X_| RETALIATION ORIGIN DISABILITY OTHER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{| CONTINUING ACTION

 

“THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s}):
i was employed by KMOV-TV asa meteorologist from April 2014 to September 17, 2020 when | was terminated
by KMOV, | am a female and | was 46 years old at the time of my termination, When KMOV hired me, | was hired
Into the No. 2 meteorologist position and my broadcast times were Monday through Friday at 12hoon and Spm.

The No. 1 position was held by Steve Templeton, a male, and his broadcast times were Monday through Friday at
6pm and 10pm. ;

In February 2018, KMOV’s News Director Scott Diener planned to ramove me from my No, 2 broadcast
assignments and replaca me with Templeton and the other male meteorologist Kent Ehrhardt, | complained my
SAG-AFTRA union representative that Diener was demoting me because of my gender, female, and age. At that
time meteorologist Kristen Cornett and | were the only women over 40 on the alt at KMOV. Dieners action would
diminish the roles of the female meteorologists and expand the roles and on-alr time of the male meteorologists.
Asa tesult of my complaint, Diener did not alter the assignments. But Diener threatened to make these changes
when my contract came up for renewal In 2020, After that, Diener retallated against ma by interrupting or
distracting me during my broadcasts, Later in 2018, Diener created unwritten severe weather broadcast policies
that excluded me from participating in the broadcast of malor weather events. | complained to KMOV’s HR
representatives and SAG-AFTRA In 2018 and 2019 about Diener’s conduct and clalmed Diener created a hostile
work environment, Then, In January 2020 Diener demoted me by changing my schedule from 10 weekday
broadcasts as the No. 2 meteorologist to 4 of the least Important shows during the weekend broadcasts. in

addition to the weekend time slots, Diener assigned me to reporting duties Wednesday, Thursday and Fridays
even though | did not have a journalism degree or experience,

i complained to SAG-AFTRA and stated KMOV demoted me because of age, gender and previous cormiplalnits
about discrimination, On January 28, 2020, SAG-AFTRA filed a grievance on my behalf against Meredith Corp and
KMOV-TV for discrimination. Dlener and KMOV recelved notice of my grievance the next day, On that same day, °
Diener removed me from my weather reporting dutles and assigned me to report on a bus crash,

On April 28, 2020 my grievance was elevated to arbitratian, and Diener and KMOV received notice of the
arbitration that same day, On April 30, 2020 Diener again retaliated against me by assigning me to generat news

EXHIBIT

1

AREER

We 6:20 - LZoz ‘G) Arenuer - sino] 4g Jo Allo - palig Ajeoiuasjoayy

 
 

fet k

2 eel a med ee a
' r
1 ‘

} reporting dutles 1 day per week,

On May 4, 2020 KMOV furloughed all news staff, and we moved toa 4-day work week Instead of 5-day. Diener
still assigned me to 1. day of general reporting duties during the 4-day work week, So | could only work as a
meteorologist on 3 of those 4 days. | was the only one out of 4 full-time meteorologists assigned to a general
“news reporter shift, and | was the only mateorologist who continued to grleve her discrimination complaints and
pursue arbitration. And | was the only Certiflad Broadcast Meteorologist of the 44, meteorologists In the nine
Meredith Corp stations in the top 50 U.S, television markets who was assigned to general reporting dutles,

KMOV continued to assign me to general hews reporting even when there were serlous weather avents that
coincided with my general reporting duties.

On June 22, 2020 | filed a charge of discrimination with the EEOC and

MCHR based on age, sex and retaliation
against KMOV/Meredith.

On July 1, 2020, a new general manager JD Sosnoff was assigned to KMOV, | sent an emall to Sosnoff notifying
him of my complaints about Diener, the hostile work environment created by Diener's harassment dnd the
retallatory conduct directed to me. The GM replied that he was aware of my charge and upcoming arbitration in

December, Sosnoff did nothing in response to my complaints about the hostile work environment created by
Diener.

On September 5, 2020, KMOV lifted the furlough. | returned to work on the same weekend sched ule/general

reporting assignments, On September 17%, Sosnoff and HR rep Darion Watson flred me and they told me that
KMOV eliminated my positlon. ue

| belleve KMOV-TV harassed me and treated me differently In the terms and conditions of my employment
‘| because of my sex and age, and tn retallation for complaining about sex and.age discrimination, The
discrimination and retallatory conduct of KMOV-TV created a hostile work environment for me,

 

i belleve | was terminated because of my age, sex and in retallation for my complaints of discrimination.
i want this charge filed with both the EEOC and the State or local Agency, | NOTARVES® : :

    
 

gdh obit ee ee eee

eM anis}

 

 

 

 

 

 

 

 

if any, | will advise the agenctas if f change.my address or telephone KATHERINE TEETER

number and | will cooperate fully with thein In the prosassing of my — Notary ne ble, porary Seal

charge fh secordance with thelr procedures, oS Montgomery CounIY :

I deoldra under penalty of perfury that the foregoing ts trua and corraot. | swear ojia tis UrRaue wane, savas! at ttle true
to the ba
SIGNATURE OF COMPLAINANT

Day, month, and your}

Date Charging Party (Signatures ~ aI , Obtober, 202 b fj
= . ¥

EEOC FORM 5 (10/94)

 

 

- Dally Ayesiuouoers

sino7y |S jo Ag

Wel £6:20 - bZ0@ 'Gh Asenuer -

 
In the

CIRCUIT COURT
City of St. Louis, Missouri

For File Stamp Only

 

 

 

Plaintiff/Petitioner January 19, 2021
Date
VS. 2122-CC00122

 

C b
Meredith Corp. of lowa, and Scott Diener ase number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Defendant/Respondent 1
Division
L 4
REQUEST FOR APPOINTMENT OF PROCESS SERVER
Comes now Plaintiff Meghan Hodge , Pursuant
Requesting Party
to Local Rule 14, requests the appointment by the Circuit Clerk of
Robyn Hendricks P.O. Box 31321, St. Louis MO 63131 314-966-2850
Name of Process Server Address Telephone
John Hefele P.O.Box 31321, St. Louis MO 63131 314-966-2850
Name of Process Server Address Telephone
Name of Process Server Address Telephone
to serve the summons and petition in this cause on the below named parties.
SERVE: SERVE:
Meredith Corp. of lowa d/b/a KMOV Scott Diener
Name . Name .
The Corporation Co., 120 S. Central Ave. KMOV-TV, Cne Memorial Dr.
Address Address.
St. Louis, MO 63105 St. Louis, MO 63102
City/State/Zip City/State/Zip
SERVE: SERVE:
Name Name
Address Address
City/State/Zip City/State/Zip eye mt
Spey

Appointed as requested:
TOM KLOEPPINGER, Circuit Clerk JIA Silverstein oe oc

Attorney/Plaintitt/Patitioner
34433

 

 

By BarNo, | ;
Deputy Clerk 530 Maryville Cntr Dr. Ste 460, St. Louis 631414

 

Address
314-744-4010
Date Phone No.

 

 

IG:Zb > L207 ‘6 Auenuer - sinoq ys jo Aug - pajly Ayeouo.qoeyy

We &

 
In the

CIRCUIT COURT
City of St. Louis, Missouri

 

 

Plainiiff/Petitioner

Vs.

Meredith Corp. of iowa, and Scott Diener

For File Stamp Only

January 19, 2021

 

Date
2122-CC00122

 

 

Case number

1

 

 

 

Defendant/Respondent
Division
L Z
REQUEST FOR APPOINTMENT OF PROCESS SERVER
Comes now Plaintiff Meghan Hodge , Pursuant
Requesting Party

to Local Rule 14, requests the appointment by the Circuit Clerk of

 

 

 

Robyn Hendricks P.O.Box 31321, St. Louis MO 63131 314-966-2850
Name of Process Server Address Telephone
John Hefele P.O.Box 31321, St. Louis MO 63131 314-966-2850
Name of Process Server Address Telephone
Name of Process Server Address Telephone

to serve the summons and petition in this cause on the below named parties.

SERVE:
Meredith Corp. of lowa d/b/a KMOV

SERVE:
Scott Diener

 

Name .
The Corporation Co., 120 S, Central Ave.

 

Name
KMOV-TV, One Memorial Dr.

 

Address

 

Address
St. Louls, MO 63102

 

 

 

 

 

 

 

 

Sit. Louls, MO 63105

City/State/Zip City/State/Zip
SERVE: SERVE:
Name Name
Address Address
City/State/Zip City/State/Zip

Appointed as requested:
TOM KLOEPPINGER, Circuit Clerk

pyM MCMULLEN

 

Deputy Clerk
JANUARY 19,2021

 

Date

foe

en

gh
Jill A Silverstei i) ~

Attorney/Plaintiff/Petitioner
34433

 

Bar No. ;
530 Maryville Cntr Dr. Ste 460, St. Louis 63141

 

Address
31 4-744-4010
Phone No.

 

j APOIUOASey =

- LZOZ ‘GL Agenuer ~ SIO YS Jo AUS) ~ Det

Wed SS-e)

 
 

 

 

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

Judge or Division: ' Case Number: 2422-CC00122

MICHAEL FRANCIS STELZER

Plaintiff/Petitioner: Plaintiffs/Petitioner’s Attorney/Address R HENDRICKS

MEGHAN HODGE JILL A SILVERSTEIN . SPECIAL PROCESS
530 MARYVILLE CENTER DRIVE SERVER
SUITE 460 J HEFELE
ST LOUIS, MO 63141 SPECIAL PROCESS

vs. SERVER

Defendant/Respondent: Court Address:

MEREDITH CORPORATION OF IOWA __. CN TUCKER BRYD

Nature of Suit:

CC Employmnt Disermntn 213.111 SAINT LOUIS, MO 63101 (Date File Stamp)

 

 

 

Summons in Civil Case
The State of Missouri to: MEREDITH CORPORATION OF IOWA

 

 

 

 

 

Alias:
THE CORPORATION COMPANY -
120 S. CENTRAL AVE.
ST LOUIS, MO 63105 SPECIAL PROCESS SERVER
" COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

ciry OFS Lous January 19, 2021 Themen Mrepye magic.

Date Clerk

Further Information:

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
LJ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of

15 years who permanently resides with the defendant/respondent.

(1 (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
[1] other: : .
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires: :
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $___ 10.00
Mileage $ ( miles @ $. per mile)
Total $ ‘

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

 

OSCA (08-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-517 1 of 1 Civil Procedure Form No. 1; Rules 54.01 ~ 54.05,
54.13, and 54,20; 506.120 — 506.140, and 506.150 RSMo
 

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 2122-CC00122
MICHAEL FRANCIS STELZER
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address R HENDRICKS
MEGHAN HODGE JILL A SILVERSTEIN SPECIAL PROCESS
§30 MARYVILLE CENTER DRIVE SERVER
SUITE 460 J HEFELE
ST LOUIS, MO 63141 A SPECIAL PROCESS
vs. SERVER
Defendant/Respondent: Court Address:
MEREDITH CORPORATION OF IOWA OM NIcKER BRYDSS
Nature of Suit:
CC Employmnt Disormntn 213.111 SAINT LOUIS, MO 63101 (Date File Stamp)

 

 

 

Summons in Civil Case

 

The State of Missouri to: SCOTT DIENER

 

 

 

 

Alias:
KMOV-TV
ONE S. MEMORIAL DR.
SAINT LOUIS, MO 63102 SPECIAL PROCESS SERVER
, — «ss cet aa tsaeastte ch tuintiasyta crt
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

& berry
CITY OF ST LOUIS January 19, 2021 Themen [big pimgin .

Date Clerk

Further Information:
Sheriff's or Server's Return ;
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
( delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.
CO (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
[_] other:
Served at (address)
in (County/City of St. Louis), MO, on ~ (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ __( miles @ $. per mile)
Total $

 

 

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54. :

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-518 1 of 1 Civil Procedure Form No. 1; Rules 54,01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

Judge or Division: Case Number: 2122-CC00122

MICHAEL FRANGIS STELZER ;

Plaintiff/Petitioner: Plaintiff's/Petitioner’s Attorney/Address R HENDRICKS

MEGHAN HODGE JILL A SILVERSTEIN SPECIAL PROCESS
630 MARYVILLE CENTER DRIVE | USERVER
SUITE 460 J HEFELE
ST LOUIS, MO 63141 ‘ SPECIAL PROCESS

vs. SERVER

Defendant/Respondent: Court Address:

MEREDITH CORPORATION OF [OWA WON TUCK eevD OS®

Nature of Suit:

GC Employmnt Discrmnin 213.111 SAINT LOUIS, MO 63101 (Date Fite Stamp) _

 

 

 

Summons in Civil Case

 

 

The State of Missouri to: SCOTT DIENER

 

 

 

 

Alias:
ONE 8, MEMO AL DR
. RIAL DR.
SAINT LOUIS, MO 63102 SPECIALPROCESS SERVER
‘ sestetstunsensdeteat spat cunntie mssittt ttt cautreceneciseretcn eel
COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

ciry OF SF Louis January 19, 2021 Toman. Mle agin

Date Clerk

 

 

Further Information:

 

Sheriff's or Server's Return .
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
[1] delivering a copy of the summons and a copy of the petition to the defendant/respondent.
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant's/respondent's family over the age of
15 years who permanently resides with the defendant/respondent.
[1 (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
(other:
Served at (address)
in : (County/City of St. Louis), MO, on ~___ (date) at (time).
‘ t
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public If not served by an authorized officer:
Subscribed and sworn to before me on (date),
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable ‘
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 410,00
Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all

 

 

 

classes of suits, see Supreme Court Rule 54,

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-518 1 of 1 Clvil Procedure Form No. 1; Rules 54,01 ~ 64.05,
54.13, and 54,20; 506,120 - 506,140, and 606.150 RSMo

ANY OP LE ~ Lé0% ‘gg Ateniqaa - sino 4g Jo Allg - pally Ayeowonoayy
St. Louis Investigations & Process Service
P.O. Box 31321
St. Louis, Mo. 63131
314-966-2850
Fax: 314-822-1834

AFFIDAVIT OF SPECIAL PROCESS SERVER

, John J. Hefele, being duly sworn, upon my oath, state that I have served a true copy |
of the attached:

Case #2 RAK —CLOHANX

 

Subpoena
__&Siimmons with Petition —_ ;
Lo f° Laterv og@twits, 07! Kaguest fov uct? or,

 

CV} Sc. of AC adlesty

 

By delivering on the. 4_ February, 2021 To:

Sicf Deiner
at ne 5 Mest ore Le DL, SLs Lautis Melek lena EE AM/EM)

Check amount:
All done in od Zn, Gp) coontyfMicsods) neo —
an aNd Co

 

 

Subscribed and sworn before me this_4_ February, 2021

b bo Alor on

Robyn A. Corley

Notary LBB BE lnc DrohBpaeAB
ROBYN ANN CORLEY
Notary Public - Hatary Seal
St Lotus Catinty - State uf AMssourt
Commission Number 14957747
§ My Commisstan Expires Noy 24, 2022
POSTED SSSR Uy er ee Yoong tern gmt

 
   
 

 

- $iNaT 16 JO AO - pany Ayeouonoayy

—Wiv PILL > LZ0g ‘go Arensges
 

 

 

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

Judge or Division: ’ Gase Number: 2122-CC00122

 

 

 

 

 

MICHAEL FRANCIS STELZER

Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address R HENDRICKS

MEGHAN HODGE JILL A SILVERSTEIN w SPECIAL PROCESS
530 MARYVILLE CENTER DRIVE SERVER
SUITE 460 J HEFELE
ST LOUIS, MO 63141 SPECIAL PROCESS

VS. SERVER

Defendant/Respondent: Court Address:

MEREDITH CORPORATION OF IOWA . SON TUCKER BID

Nature of Suit:

CC Employmnt Disermntn 213.144 SAINT LOUIS, MO_ 63104 (Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: MEREDITH CORPORATION OF IOWA

 

 

 

 

Alias:
THE CORPORATION COMPANY .
0 S, CENTRAL AVE.
STLOUIS, MO 63105 : SPECIAL PROCESS SERVER
, COURT: SEAL OF You are summoned to appear before this court and fo file your pleading to the petition, a

copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fall to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

January 19, 2021 Themain,

Date Clerk

 

CITY OF ST LOUIS

 

Further Information:

 

Sheriff’s or Server’s Return
Nate to serving officer: Summons should be returned to the court within 30 days after the date of issue,
| certify that | have served the above summons by: (check one)
(_] delivering a copy of the summons and a copy of the petition to the defendant/respondent.

C1 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, aperson of the defendant's/respondent's family over the age of

45 years who permanently resides with the defendant/respandent.
LJ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

{name) (title).
0 other: ‘ :
Served at (address)
in (County/City of St. Louls), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal) .
My commission expires: ,
Date Notary Pubile
Sheriffs Fees, if applicable
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge  $____10.00
Mileage $ ( miles @'§. per mite)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all

 

 

 

classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-517 1 of 1 Civil Procedure Form No. 4; Rules 54.01 — 54.05,
64.13, and 54,20; 506.120 — 506.140, and 506,150 RSMo

a

| Apnea Oa}

~ £202 ‘gO Alenige - sino] 1g Jo AID - pay!

oAAN BP-LL
St. Louis Investigations & Process Service
P.O. Box 31321
St. Louis, Mo. 63131
314-966-2850
Fax: 314-822-1834

AFFIDAVIT OF SPECIAL PROCESS SERVER

1, John J. Hefele, being duly sworn, upon my oath, state that I have served a true copy
of the attached:

LZ0é ‘90 Avenuqa - sind] 1S Jo AUD - pay4 Ayeoiuosjoary

Case #: ZIZS%-~- CC OOIAKR

_AARY @PILL ~

Subpoena

é-Summons with Petition 7 ,
KO AST Tn feveegatorses; 6e' heguest fev frodicrtea; Pige

at. Ly Sle Kew

 

By delivering on the /_ February, 2021 72° She ted ph Cov PV cl{IOK or LBs a

 

cho Cr Cor iotation fle ty sreted feent bt Bounte Love
f vs _
at_ “Zo J. Cen ed’, Me, ie; Lavi S, Mite E8105 w702 15M fp)

Check amount:

All done in Aran eto, Meso
ohn -Fefele a) !

Subscribed and sworn before me this Lf. February, 2021

i by 4 nin Ou
Robyn A. Corley

Notary y Px, Peet att cel aet  Aiel
‘i ROBYN ANH CORLEY

t Notary Publtte - Notary Seat

Conus Cauniy - State of Mlssourj

way comnsien Number 14957717

FOMUNSSION Exnires Noy yal!

conga nissan Expires Noy 24, 2022

Tg erage eRe ere Niger maser

 

 

 

   

 
  

 
MisSOURI DEPARTMENT OF LABOR AND INDUSTRIAL RELATIONS 2122-CC00122
MISSOURI COMMISSION ON HUMAN RIGHTS

 

MICHAEL L, PARSON Anna S, Hul MARTHA STAGGS ALISA WARREN, PH.D,
GOVERNOR DEPARTMENT DIRECTOR COMMISSION CHAIR EXECUTIVE DIRECTOR

Meghan Hodge

1420 Mississippi Avenue
Saint Louis, MO 63104
Via Email

RE: Meghan Hodge vs. MEREDITH CORPORATION D/B/A KMOV-TV
E-06/20-52229 28E-2020-00875C

The Missouri Commission on Human Rights (MCHR) is terminating its proceedings and issuing this notice of your right
to sue under the Missouri Human Rights Act because you have requested a notice of your right to sue.

This letter indicates your right to bring a civil action within 90 days of the date of this notice against the respondent{s)
named in the complaint. Such an action may be brought in any circuit court in any county in which the unlawful
discriminatory practice is alleged to have occurred, but It must be brought no later than two years after the alleged
cause occurred or its reasonable discovery. Upon issuance of this notice, the MCHR is terminating all proceedings
relating to the complaint. No person may file or reinstate a complaint with the MCHR after the issuance of a notice of
right to sue relating to the same practice or act. You are hereby notified of your right to sue the Respondent(s) named
in your compliant in state circuit court. THIS MUST BE DONE WITHIN 90 DAYS OF THE DATE OF THIS NOTICE OR
YOUR RIGHT TO SUE IS LOST,

You are also notified that the Executive Director is hereby administratively closing this case and terminating all MCHR
proceedings relating to it. This notice of right ta sue has no effect on the suit-filing period of any federal claims. This
notice of right to sue is being issued as required by Section 213.111.1, RSMo, because it has been over 180 days after
the filing of the complaint and MCHR has not completed its administrative processing.

Respectfully,

ao,
OO FG—
Ln
Alisa Warren, Ph.D. January 15, 2021
Executive Director Date
Cc: additional contacts listed on next page
x L] CL ‘a
JEFFERSON CITY OFFICE Gt. Louis OFFICE KANSAS OtTY OFFICE SIKESTON OFFICE
421 E, DUNKLIN STREET 114 .N. 77H STREET, SUITE 903 P.O, Box 1129 106 ARTHUR STREET, SUITE D
P.O, Box 1129 St. Louis, MO 63101-2100 JEFFERSON CiTy, 65102-4429 SIKESTON, MO 63801-5454
JEFFERSON CITY, MO 65102-11429 PHONE: 314-340-7590 FAX: 818-889-3582 Fax: 573-472-8324
PHONE: 573-751-3325 FAX: 314-340-7238

FAX: 573-761-2905

Missouri Commission on Hitman Rights ts an equal opportutig: employerprogram. Auxiliary aides an services are available upon request to individuals with disabilities.
TDD/TTY: 1-860-795-2966 (TDD) Relay Missourt: 711
www labor.mo.gav/mohumanrights E-Mail: mchr@iabor.mo.gov

 

pafly Ayjeouonoars

Wel ££:20 - LZ0z 'G} Auenuee - sino] ys Jo AyD ~

 
Case: 4:21-cv-00261-HEA Doc. #: 1-1 Filed: 03/02/21 Page: 23 of 23 PagelD #: 34

RE: Meghan Hodge vs. MEREDITH CORPORATION D/B/A KMOV-TV
E-06/20-52229 28E-2020-00875C

MEREDITH CORPORATION D/B/A KMOV-TV
One Memorial Drive

Saint Louis, MO 63102

Via Respondent Contact Email

David J. Masud and Brian P. Swanson
MASUD LABOR LAW GROUP

4449 Fashion Square Boulevard, Suite 1
Saginaw, MI 48603

Via Email

Jill A. Silverstein

SILVERSTEIN WOLF, LLC

530 Maryville Centre Drive, Suite 460
Saint Louis, MO 63141

Via Email

‘g} Arenuer - sino "|g jo AUD - pally Ayeouogoayy

Lé0E

Wel S20 -

 
